Citation Nr: 1042448	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for chronic bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In November 2009 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for further 
appellate action.  

The merits of the Veteran's claim for service connection for 
chronic bronchitis will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  A December 1999 rating decision denied service connection for 
chronic bronchitis on the basis that there was no evidence of 
continuity of symptoms or diagnosis from separation from service 
to the time of the Veteran's claim and there was no etiological 
link between the Veteran's current lung disability and his 
service.  The Veteran did not initiate an appeal of the adverse 
determination.

3.  Evidence received since the December 1999 rating decision is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matters of whether there is 
evidence of continuity of symptomatology since service, or an 
etiological link between the Veteran's service and his chronic 
bronchitis; and when considered with all of the evidence of 
record, it has significant effect upon the facts previously 
considered.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for chronic bronchitis, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In November 2009, the Board remanded the case to afford the 
Veteran proper notice under Kent, and to provide him with the 
proper provisions of what constitutes new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).  A February 2010 VCAA notice 
letter provided the Veteran with the elements necessary to 
establish service connection, and described what evidence would 
be necessary to substantiate his claim for service connection for 
chronic bronchitis that were found insufficient in the previous 
denial.  However, the notice letter did not provide the Veteran 
with the version of 38 C.F.R. § 3.156(a) and what constitutes new 
and material evidence in effect when he filed his claim to 
reopen.  However, the July 2010 supplemental statement of the 
case (SSOC) did provide the new and material regulations in 
effect prior to August 2001.  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that, except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence necessary 
to substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue, and determinations on 
the issue of harmless error should be made on a case-by-case 
basis.  

Initially, the Board finds that the February 2010 VCAA notice 
letter provided the Veteran with adequate notice regarding the 
specific basis for the prior December 1999 denial of his claim 
for service connection and what evidence would be necessary to 
substantiate the elements required to establish service 
connection.  However, the Board acknowledges the RO did not 
provide the Veteran with the previous version of 38 C.F.R. 
§ 3.156(a) defining what constitutes new and material evidence, 
in effect when he filed his claim in March 2001.  Instead, the 
February 2010 letter provided him the amended version, effective 
since August 2001.  The subsequent SSOC, issued in July 2010, did 
provide the correct version of 38 C.F.R. § 3.156(a).

The Board has considered the Veteran's claim with respect to VA's 
duties to notify and assist a claimant.  The Board finds that any 
defect with respect to content or the timing of the receipt of 
the notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome noted below, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification and 
assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for chronic bronchitis.  The claim was 
previously denied by a December 1999 rating decision on the basis 
that the evidence failed to show treatment for chronic bronchitis 
in service, or continuity of symptoms or diagnosis from his 
service separation until the time of his claim and there was no 
etiological link between his current lung disability and his 
service.  The Veteran did not appeal the December 1999 rating 
decision.  That decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.302, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  Because his request was initiated prior to 
August 29, 2001, the amended version of 38 C.F.R. § 3.156(a) is 
not for application in this case.  Compare 38 C.F.R. § 3.156(a) 
(2007) with 38 C.F.R. § 3.156(a) (1999 and 2001).  For 
applications filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would probably change 
the outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be evaluated, 
and some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The evidence associated with the claims files subsequent to the 
December 1999 rating decision includes an August 2006 statement 
from the Veteran's older brother indicating the Veteran had been 
"plagued" with chronic bronchitis from childhood until he left 
for military service, VA and private treatment records indicating 
a history of allergic airways disease from adolescence and 
exacerbated by his time spent in a fox hole during WWII (11/02) 
or history of cough since service in fox hole (5/05) based on the 
Veteran's stated history, copies the Veteran's discharge records 
indicating he served in the northern Appennines and Po Valley 
campaigns and was awarded a Purple Heart medal, and the Veteran's 
written contentions.  The Board has thoroughly reviewed the 
evidence associated with the claims files subsequent to the 
December 1999 rating decision and, assuming its credibility, 
finds that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for chronic bronchitis.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds that the submitted August 2006 statement from 
the Veteran's brother, as well as his own contentions, indicating 
the Veteran had pre-existing chronic bronchitis that worsened 
after his service in a fox hole during the winter in WWII, as 
well as VA and private treatment records noting a diagnosis of 
chronic bronchitis and the Veteran's history of either the onset 
or aggravation of his bronchitis during his service in WWII, 
represent evidence that is new, not cumulative or redundant.  
This newly submitted evidence is also material because it tends 
to show that the Veteran's current chronic bronchitis is possibly 
etiologically related to his being in a fox hole during the 
winter months in Europe during WWII, or that a pre-existing 
bronchitis was aggravated by such service and thus, it relates to 
an unestablished fact necessary to substantiate the claim.  
Therefore, the submitted medical evidence is so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for chronic bronchitis.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for chronic bronchitis is reopened.  
To this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for chronic bronchitis, the 
Board may proceed with adjudication of this claim only after 
ensuring compliance with VA's duties to notify and assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  After review of the record, the Board 
finds that this case must be remanded for further evidentiary 
development before proceeding to adjudicate the reopened claim of 
entitlement to service connection for chronic bronchitis.

As noted above, the Veteran contends that his currently diagnosed 
chronic bronchitis is either the result of his service in Europe 
during WWII, or alternatively, that a pre-existing chronic 
bronchitis was aggravated by such service.  He contends that he 
has experienced chronic bronchitis ever since his exposure in a 
fox hole during the winter campaign in the Appennines.  

The Veteran's service treatment records are not available.  A 
written statement from his older brother, dated in August 2006, 
indicates that the Veteran had chronic bronchitis from childhood 
until he entered service.  He also stated that, to his knowledge, 
the Veteran still had chronic bronchitis that had worsened.  

A September 1978 VA compensation examination shows the Veteran 
gave a history of having smoked a pipe in the past and occasional 
cigars.  He denied ever smoking cigarettes.  The examination of 
the respiratory system was normal.  A September 1999 VA 
respiratory examination report indicates the Veteran was a cigar 
smoker with a 40+ year history of slowly progressing exertional 
dyspnea associated with essentially dry cough.  The diagnosis was 
chronic obstructive lung disease.  The examiner did not offer an 
opinion regarding its etiology.  

Private and VA treatment records, dating from May 2001 to March 
2010, show frequent complaints associated with diagnosed chronic 
bronchitis or emphysema.  Several treatment records note the 
Veteran's history of cigar smoking; however, an April 2002 VA 
treatment record notes the Veteran's history of allergic airways 
disease from adolescence, exacerbated when he served "in a fox 
hole for the Winter in Italy during WWII."  A subsequent May 
2005 private treatment record notes the Veteran's biggest 
complaint continued to be his cough which he had had since the 
"fox holes."  

The Board notes that these treatment records merely note the 
Veteran's history and do not provide any opinion as to the 
likelihood of such etiology.  Generally, statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to establish service connection.  
Watai v. Brown, 9 Vet. App. 441 (1996); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Nonetheless, VA is obligated to provide an examination and/or 
opinion where the record contains competent evidence that the 
claimant has a current disability, the record indicates that a 
disability or signs of symptoms of disability might be associated 
with active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of record shows that the Veteran has a current diagnosis 
of chronic bronchitis and that this may have pre-existed his 
service.  The evidence further indicates that the Veteran was in 
the northern Appennines campaign and that he was awarded a Purple 
Heart medal.  However, the November 2002 VA and May 2005 private 
medical treatment records are inadequate to establish an 
etiological link to his service or to establish that his service 
aggravated his current chronic bronchitis.  Further, the Veteran 
has not been afforded a VA medical examination to determine the 
etiology of his current chronic bronchitis.  For these reasons, 
the Board concludes that there is not sufficient medical evidence 
in this case to decide the claim and that a remand for a medical 
examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
respiratory examination to determine the 
current nature and etiology of any 
respiratory disability found to be present, 
to include chronic bronchitis.  All 
necessary studies or tests should be 
accomplished and the examiner must review 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  If the examiner 
diagnoses chronic bronchitis, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the 
Veteran's chronic bronchitis is 
etiologically related to his military 
service, including his reported period in a 
fox hole in Europe during the northern 
Appennines campaign in winter.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

If the examiner determines that a current 
respiratory disorder, to include chronic 
bronchitis, is not related to the Veteran's 
service, he should indicate whether the 
disorder existed prior to the Veteran's 
period of military service.  If so, he 
should then state whether the preexisting 
disorder worsened in severity during 
service and whether the increase in 
severity was consistent with the natural 
progression of the disease or whether the 
increase represented a permanent worsening 
or "aggravation" of the disease beyond its 
natural progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition, 
as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached.

The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.

2.  Thereafter, VA should readjudicate the 
issue of entitlement to service connection 
for chronic bronchitis on a de novo basis.  
If the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


